                 Case 2:18-cr-00660-PA Document 57 Filed 09/29/20 Page 1 of 6 Page ID #:255
                                                        United States District Court
                                                        Central District of California
                                                                  CORRECTED

UNITED STATES OF AMERICA vs.                                                Docket No.             CR 18-660 PA

Defendant         Parmjit Brar                                              Social Security No. 9           2    8     3

akas: Parmjit Singh Brar                                                    (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY     YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.          9      28      2020


 COUNSEL                                                                  Guyton N. Jinkerson
                                                                             (Name of Counsel)

     PLEA             x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                 NOT
                                                                                                                CONTENDERE             GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of: Conspiracy to
  FINDING             Commit Mail Fraud (18 U.S.C. § 1341) and Wire Fraud (18 U.S.C. § 1343) in violation of Title 18, United States Code,
                      Section 371.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to
  ORDER               the custody of the Bureau of Prisons to be imprisoned for a term of: Twelve months and one day.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years under the following terms and
conditions:
              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Served Office and Amended General Order 20-04.

              2. During the period of community supervision, the defendant shall pay the special assessment and
                 restitution in accordance with this judgment's orders pertaining to such payment.

              3. The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
                 financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
                 inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-
                 ordered financial obligation.

              4. The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business
                 involving telemarketing activities, or any other business involving the solicitation of funds or cold-calls
                 to customers without the express approval of the Probation Officer prior to engaging in such
                 employment. Further, the defendant shall provide the Probation Officer with access to any and all
                 business records, client lists, and other records pertaining to the operation of any business owned, in
                 whole or in part, by the defendant, as directed by the Probation Officer.

              5. The defendant shall cooperate in the collection of a DNA sample from the defendant.

              6. The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as
                 defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices
                 or media, email accounts, social media accounts, cloud storage accounts, or other areas under the
CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1 of 6
                 Case 2:18-cr-00660-PA Document 57 Filed 09/29/20 Page 2 of 6 Page ID #:256

USA vs.     Parmjit Brar                                               Docket No.:   CR 18-660 PA

                      defendant’s control, to a search conducted by a United States Probation Officer or law enforcement
                      officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any other
                      occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant
                      to this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
                      suspicion that the defendant has violated a condition of his supervision and that the areas to be searched
                      contain evidence of this violation.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $276,874.97 pursuant to 18 U.S.C. § 3663A.

The amount of restitution ordered shall be paid as follows:

          Victim                            Amount
          A.G. and B.G.                     $14,999
          B.J.K.                            $ 9,998
          C.M.P.                            $ 9,999
          C.S. and P.S.                     $10,000
          C.H. and J.B.H.                   $15,816
          D.F.H.                            $ 8,750
          D.C. & C.C.                       $14,998
          E.L.G.                            $23,998
          I.T.                              $58,997
          S.L.A.                            $22,000
          T.L.                              $ 3,502
          T.B.G.                            $ 9,989
          T.T.                              $ 489
          J.A.                              $10,998
          O.W.                              $15,996
          H.D.                              $ 599.97
          TJD Consulting LLC                $ 6,998
          Sears Tax & Accounting            $29,998
          Grand Strand Tennis League        $ 8,750

A partial payment of $5,000 shall be paid immediately. Restitution shall be due during the period of imprisonment, at
the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility
Program. If any amount of the restitution remains unpaid after release from custody, nominal monthly payments of at
least 10% of defendant's gross monthly income but not less than $50, whichever is greater, shall be made during the
period of supervised release and shall begin 30 days after the commencement of supervision. Nominal restitution
payments are ordered as the Court finds that the defendant's economic circumstances do not allow for either immediate
or future payment of the amount ordered.

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified in the judgment.




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 6
                 Case 2:18-cr-00660-PA Document 57 Filed 09/29/20 Page 3 of 6 Page ID #:257

USA vs.     Parmjit Brar                                                  Docket No.:    CR 18-660 PA

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

The defendant shall notify the Court within 30 days of any material change in defendant’s ability to pay, including
without limitation increases in wages, income, or assets.

Defendant's criminal restitution debt will be referred to the Treasury Offset Program through the procedures set forth in
31 U.S.C. §§ 3720A and 3716 to offset funds otherwise payable to the defendant from any federal agency, including
the Internal Revenue Service and the Social Security Administration, to apply those funds to defendant's outstanding
fine or restitution balance until defendant's liability to pay any fine or restitution order has expired or been satisfied.

The defendant shall notify the Financial Litigation Section of the United States Attorney's Office for the Central
District of California before transferring any interest in real or personal property valued over $1,000, owned directly or
indirectly by defendant, including any interest held or owned under any other name or entity, including trusts,
partnership and/or corporations.

The defendant shall comply with Amended General Order No. 20-04.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine in addition to restitution.

The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

Defendant advised of his right to appeal.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or
before 12 noon, on November 2, 2020. In the absence of such designation, the defendant shall report on or before the
same date and time, to the United States Marshal located in Austin, Texas.

The defendant’s bond shall be exonerated upon his self surrender.
In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 3 of 6
                  Case 2:18-cr-00660-PA Document 57 Filed 09/29/20 Page 4 of 6 Page ID #:258

USA vs.     Parmjit Brar                                                              Docket No.:     CR 18-660 PA



           September 29, 2020
           Date                                                         U. S. District Judge/Magistrate Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                        Clerk, U.S. District Court




           September 29. 2020                                    By     /s/ Kevin Reddick
           Filed Date                                                   Deputy Clerk



The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal, state, or local              9.     The defendant must not knowingly associate with any persons
     crime;                                                                             engaged in criminal activity and must not knowingly associate with
2.   The defendant must report to the probation office in the federal                   any person convicted of a felony unless granted permission to do so
     judicial district of residence within 72 hours of imposition of a                  by the probation officer. This condition will not apply to intimate
     sentence of probation or release from imprisonment, unless                         family members, unless the court has completed an individualized
     otherwise directed by the probation officer;                                       review and has determined that the restriction is necessary for
3.   The defendant must report to the probation office as instructed by                 protection of the community or rehabilitation;
     the court or probation officer;                                             10.    The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district                       not purchase, possess, use, distribute, or administer any narcotic or
     without first receiving the permission of the court or probation                   other controlled substance, or any paraphernalia related to such
     officer;                                                                           substances, except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries of the probation         11.    The defendant must notify the probation officer within 72 hours of
     officer, unless legitimately asserting his or her Fifth Amendment                  being arrested or questioned by a law enforcement officer;
     right against self-incrimination as to new criminal conduct;                12.    For felony cases, the defendant must not possess a firearm,
6.   The defendant must reside at a location approved by the probation                  ammunition, destructive device, or any other dangerous weapon;
     officer and must notify the probation officer at least 10 days before       13.    The defendant must not act or enter into any agreement with a law
     any anticipated change or within 72 hours of an unanticipated                      enforcement agency to act as an informant or source without the
     change in residence or persons living in defendant’s residence;                    permission of the court;
7.   The defendant must permit the probation officer to contact him or           14.    As directed by the probation officer, the defendant must notify
     her at any time at home or elsewhere and must permit confiscation                  specific persons and organizations of specific risks posed by the
     of any contraband prohibited by law or the terms of supervision                    defendant to those persons and organizations and must permit the
     and observed in plain view by the probation officer;                               probation officer to confirm the defendant’s compliance with such
8.   The defendant must work at a lawful occupation unless excused by                   requirement and to make such notifications;
     the probation officer for schooling, training, or other acceptable          15.    The defendant must follow the instructions of the probation officer
     reasons and must notify the probation officer at least ten days                    to implement the orders of the court, afford adequate deterrence
     before any change in employment or within 72 hours of an                           from criminal conduct, protect the public from further crimes of the
     unanticipated change;                                                              defendant; and provide the defendant with needed educational or
                                                                                        vocational training, medical care, or other correctional treatment in
                                                                                        the most effective manner.




CR-104 (docx 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 4 of 6
                 Case 2:18-cr-00660-PA Document 57 Filed 09/29/20 Page 5 of 6 Page ID #:259

USA vs.     Parmjit Brar                                                         Docket No.:     CR 18-660 PA



     The defendant must also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be
subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
applicable for offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18
U.S.C. § 3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

          CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, must be disclosed to the Probation Officer upon request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5 of 6
                  Case 2:18-cr-00660-PA Document 57 Filed 09/29/20 Page 6 of 6 Page ID #:260

USA vs.     Parmjit Brar                                                       Docket No.:        CR 18-660 PA



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
